Citation Nr: 0606251	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for status post left 
total knee replacement, currently rated 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office.  Thereafter, jurisdiction over the case was 
transferred to the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO).  This case was before the 
Board in December 2003 and again in February 2005 when it was 
remanded for additional development.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by a joint replacement is shown to be productive 
of chronic residuals consisting of severe painful motion or 
weakness.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
60 percent for the service-connected status post total left 
knee replacement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.40-4.45, 4.71a Diagnostic 
Codes 5055 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  In 
correspondence dated in April 2001, the RO provided the 
required notice.  Although he was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded several appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

Historically, it is noted that service connection for a left 
knee strain with residuals was initially granted with a 10 
percent evaluation in a January 1971 rating action.  At that 
time it was noted that the veteran had treatment during 
service for a recurrent left knee disorder.  

VA medical records show that the veteran underwent a left 
knee total arthroplasty in July 1998.  

On VA examination in November 1998, it was noted that the 
veteran's joints were normal with the exception that the left 
knee was swollen and the motion was limited.  Extension was 
to 0 degrees and flexion was to 30 degrees.  Status post left 
total knee replacement was the diagnosis.  

A December 1998 rating action determined that the veteran's 
left knee disability warranted a 100 percent rating from July 
1998 and a continued 30 percent evaluation for the status 
post left knee replacement effective September 1, 1999.  

Medical records dated from August 1999 to February 2000 
obtained from a correctional facility during the veteran's 
period of incarceration essentially reflect that the veteran 
was treated on several occasions complaining of left knee 
pain.  A history of a left total knee replacement with 
development of a Baker's cyst was noted in the medical 
records.  

On VA examination in September 2001, it was noted that the 
veteran complained of constant left knee pain.  He stated 
that over-the-counter medications alleviated some of his 
symptoms.  He was able to ambulate with the help of a cane.  
He could walk about a block and a half.  On physical 
examination, the veteran's range of motion was from maximum 
extension of 0 degrees to maximum flexion of 90 degrees with 
no instability of the left knee joint.  It was noted that he 
had relatively preserved range of motion with evidence of 
milder fatigability with no evidence of incoordination.  The 
examiner indicated that he was prone for fluctuations in 
severity.  

On VA examination in April 2002, it was noted that he 
ambulated with a limp.  Range of motion testing reflected 5 
degrees to 100 degrees in the left knee.  There was no 
instability of the left knee joint.  The diagnostic 
impression was degenerative joint disease of the right knee 
secondary to the service-connected left knee with resulting 
altered biomechanics.  The examiner noted that with the 
combination of both knees, the veteran had a moderate degree 
of fatigability with no incoordination.  It was noted that he 
was prone for progression.  

The historical VA medical records note that the veteran 
received ongoing treatment for left knee symptoms, which 
included complaints of constant pain, tenderness, swelling 
and giving way of the knee joint.  The veteran participated 
in physical therapy and took non-steroidal anti-inflammatory 
medication to treat his symptoms; however, his left knee 
symptoms were largely unresponsive to such treatment.  

On VA examination in February 2004, it was noted that the 
veteran ambulated slowly with a cane.  The left knee was 
moderately swollen and demonstrated surgical scars.  
Extension was to 75 degrees but no further.  Flexion was to 
105 degrees but no further.  The veteran complained of pain 
through the entire arc of motion.  The examiner was unable to 
evaluate joint motion against varying resistence and was 
unable to comment on the worsening of the range of motion 
with increased activity and/or exacerbation.  The veteran 
reported no flare-ups but reported that the left knee hurt 
constantly.  There was no laxity of the left knee joint and 
the veteran reported no history of locking.  The disability 
caused by the left knee disorder was such that the veteran 
was capable of only sedentary work.  The diagnosis was post 
total left knee replacement.  

In an April 2004 rating action, the evaluation for the 
veteran's residuals of a left total knee replacement was 
increased from 30 percent disabling to 50 percent disabling, 
effective September 1, 1999.  

On VA examination in August 2005, it was noted that the 
veteran initially injured his left knee after falling from a 
truck while on active duty in 1968.  The veteran related that 
in the subsequent years, he suffered progressive problems 
with his left knee, including pain, instability, catching and 
locking up.  It was noted that he underwent a left total knee 
replacement in 1998.  The veteran reported that he had 
difficulty working for many years as result of the left knee 
and had not worked steadily since the late 1980's.  He last 
worked as a cook.  The veteran gave a current complaint of 
constant pain.  He said that he was treated with long-acting 
opioid medication for his pain which reduced but did not 
eliminate his symptoms.  He did not report any locking or 
giving way since his left knee replacement surgery.  He said 
that he was able to take a few steps within his room by 
holding the wall or furniture and could walk short distances 
with a cane or crutches.  It was noted that he generally used 
a wheelchair for mobility.  On physical examination, it was 
noted that there was mild atrophy of the muscles of both 
thighs and calves.  His left knee showed scars from multiple 
surgical procedures.  The scars were all well-healed.  The 
skin over the knee was not abnormally warm or red.  The knee 
was somewhat abnormal in shape due to the surgical prosthesis 
but did not appear inflamed or swollen.  There was no 
evidence of joint effusion or fluid in the pre-patellar 
bursa.  Passive range of motion of the left knee was from 10 
degrees to 80 degrees.  Extension was limited by 10 degrees 
and flexion was markedly limited from normal of about 140 
degrees.  There was fairly marked pain in the range of 10 to 
15 degrees extension and in the range of 75 to 80 degrees of 
flexion.  Discomfort was basically at his baseline with range 
of motion between 15 to 75 degrees.  His active range of 
motion was from 10 degrees to 75 degrees limited by pain at 
both extents.  His motor strength was quite poor in both 
flexion and extension.  No instability was shown on objective 
testing.  The veteran had increased pain on both internal and 
external rotation of the knee.  The veteran was able to walk 
a short distance using a cane.  It was noted that his gait 
was extremely slow, slightly broad-based and unsteady.  He 
was in obvious pain as he walked.  It was noted that his gait 
was also quite limited by his right knee which has 
osteoarthritis.  

The examiner indicated that the veteran's left knee was 
significantly impaired in strength in active as well as 
passive range of motion.  Pain and weakness constituted 
significant elements of the disability.  It did not appear 
that lack of coordination was a significant factor, nor did 
repetitive effort appear to worsen the weakness, pain or 
range of motion.  No evidence or reports of instability or 
locking of the joint was shown.  The veteran did not report 
any significant problems with flare-ups of his knee 
condition.  The examiner indicated that his ability to 
ambulate was minimal.  It was noted that the veteran was 
theoretically employable in any job which was suitable for a 
wheelchair individual.  The examiner stated that his pain and 
the opioid medications required to control that pain might 
further limit his employability.  It was noted that the 
veteran had a number of other medical conditions which 
complicated and intensified his overall disability picture.  

In a September 2005 rating action, the disability rating for 
the veteran's residuals of a total left knee replacement was 
increased from 50 percent disabling to 60 percent disabling, 
effective September 1, 1999.  


Legal Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due to 
pain.  

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows: minimum 
rating is 30 percent; a 60 percent rating is assigned when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitation of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

As noted above, the veteran underwent a total left knee 
replacement in July 1998.  A 100 percent evaluation was 
assigned effective for the one year period following the left 
knee arthroplasty.  The veteran is currently assigned a 60 
percent evaluation, effective September 1, 1999, the period 
immediately following his left knee replacement surgery.  In 
this case, the veteran's left knee disability picture 
presented approximates the criteria for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity required for a 60 percent rating under 
Diagnostic Code 5055.  The 60 percent evaluation for the 
service-connected residuals of a left total knee arthroplasty 
represents the highest schedular rating assignable for said 
disability under any appropriate diagnostic codes, where 
prosthetic joint replacement surgery was performed years 
earlier.  See Code 5055. Although the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, and DeLuca, relate to functional 
loss due to pain, weakness or other musculoskeletal 
pathology, Diagnostic Code 5055 sets forth criteria that 
specifically include painful motion and weakness.  

No basis exists for a higher schedular rating under another 
diagnostic code.  With respect to Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocated cartilage), 5259 
(removal of cartilage), 5260 (limitation of flexion of the 
leg), 5261 (limitation of extension of the leg), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum), the Board notes that these diagnostic codes do 
not provide for a rating in excess of 60 percent.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263).  Furthermore, to assign additional 
disability compensation under these diagnostic codes based on 
symptoms due to the knee replacement, such as pain, would 
amount to pyramiding.  38 C.F.R. § 4.14. This is so because a 
60 percent disability rating under Diagnostic Code 5055 
already specifically contemplates the veteran's residual 
symptomatology, including pain.  Moreover, there have been no 
clinical findings that the veteran has experienced 
subluxation or instability to warrant a separate rating under 
Diagnostic Code 5257.  

In conclusion, the veteran's currently assigned 60 percent 
evaluation under Diagnostic Code 5055 represents the highest 
allowable award based on the evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


Extraschedular Consideration  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  

In this case, the veteran has not been hospitalized for 
problems with his left knee since his July 1998 surgery.  The 
August 2005 VA examiner indicated that the veteran was 
"theoretically employable" in a job suitable for a 
wheelchair bound individual; however, it was noted that the 
veteran's other medical limitations affected his overall 
disability picture.  It is undisputed that the veteran's 
service-connected disability has an adverse effect on his 
employment, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  In this regard, the Board notes that the currently 
assigned 60 percent schedular disability evaluation 
contemplates interference with employment and loss of time 
from work.  

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's total left knee replacement and 
that the record does not suggest, based upon the evidence, 
that the veteran has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.  


ORDER

Entitlement to a rating in excess of 60 percent for total 
right knee replacement is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


